IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD GREENE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2045

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 6, 2016.

An appeal from the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Wayne H. Mitchell, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.